Per Curiam.
Plaintiff’s apparent purpose in seeking the inventory is to lay a foundation for the recovery of damages in another action for the detention or depreciation of the chattels during the period of the appeal in the event of an affirmance of the judgment. There was no authority in the Special Term to grant the order for such purpose. In any event, the court had no power to make an order in the action after the entry of the final judgment, except for the purpose of carrying the judgment into effect or to correct or vacate it. (Herpe v. Herpe, 225 N. Y. 323, 327; Williamsburgh Savings Bank v. Bernstein, 277 id. 11, 16; Matter of Ungrich, 201 id. 415.)
The order should be reversed, with twenty dollars costs and disbursements, and the motion denied.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion denied.